ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-243, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, VINCENT A. LLOYD of FORT PIERCE, FLORIDA, who was admitted to the bar of this State in 1973, and who has been temporarily suspended from the practice of law since July 22, 2003, should be suspended from the practice of law for a period of three years based on discipline imposed in the State of Florida for conduct that in New Jersey constitutes a violation of RPC 8.4(b)(criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that respondent should not be reinstated to practice in New Jersey until he is reinstated in Florida;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*229It is ORDERED that VINCENT A. LLOYD is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to February 12, 2008, the date of respondent’s suspension in Florida; and it is further
ORDERED that respondent shall not be reinstated to practice in New Jersey unless and until reinstated in Florida; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.